DETAILED ACTION
Claim Status
	Claims 1-62 are cancelled. Claims 63-91 are currently pending.
	
	Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	Drawings
The drawings are objected to because the legends for drawings 1-10 and 11-13 are pixelated and non-legible. Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 63-82 and 84-91 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-51 of U.S. Patent No. 10,582,712. Although the claims at issue are not identical, they are not patentably distinct from each other because the subject matter of claims 63-82 and 84-91 of the instant application is also encompassed by claims 1-51 of U.S. Patent No. 10,582,712, including a method of modifying a mixed population of bacteria, wherein the mixed population of bacteria comprises cells of a first bacterial species and host cells of a second bacterial species, and wherein the second bacterial species is a different species than the first bacterial species, the method comprising: (a). | contacting the mixed population of bacteria with a plurality of vectors comprising a first nucleic acid sequence encoding a Cas nuclease and a second nucleic acid sequence for producing a host modifying crRNA (HM-crRNA), and (b). expressing the Cas nuclease and the HM-crRNA in the host cells, wherein the HM-crRNA is operable with the Cas nuclease in the host cells, wherein the second nucleic acid sequence and the Cas nuclease are comprised by a HM-CRISPR/Cas system and wherein the HM-crRNA comprises a nucleic acid sequence that is capable of hybridizing to a target sequence in the host cells to guide the Cas nuclease to modify the target sequence in the host cells of the second bacterial species; whereby the host cells of the second bacterial species are killed or growth of the host cells is reduced, thereby reducing the proportion of the host cells of the second bacterial species and altering the relative ratio of the first and second bacterial species in the mixed population of bacteria; and wherein the host cells of the second bacterial species are killed by at least 1000-fold or growth of the host cells of the second bacterial species is reduced by at least 1000-fold, and wherein the first bacterial species is not killed or growth of first bacterial species is not reduced.

Claims 63-64, 67-70, 72-74 and 81-83 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,624,349. Although the claims at issue are not identical, they are not patentably distinct from each other because the subject matter of claims 63-64, 67-70, 72-74 and 81-83 of the instant application is also encompassed by claims 1-20 of U.S. Patent No. 10,624,349, including a method of modifying a mixed population of bacteria, wherein the mixed population of bacteria comprises cells of a first bacterial species and host cells of a second bacterial species, and wherein the second bacterial species is a different species than the first bacterial species, the method comprising: (a). | contacting the mixed population of bacteria with a plurality of vectors comprising a first nucleic acid sequence encoding a Cas nuclease and a second nucleic acid sequence for producing a host modifying crRNA (HM-crRNA), and (b). expressing the Cas nuclease and the HM-crRNA in the host cells, wherein the HM-crRNA is operable with the Cas nuclease in the host cells, wherein the second nucleic acid sequence and the Cas nuclease are comprised by a HM-CRISPR/Cas system and wherein the HM-crRNA comprises a nucleic acid sequence that is capable of hybridizing to a target sequence in the host cells to guide the Cas nuclease to modify the target sequence in the host cells of the second bacterial species; whereby the host cells of the second bacterial species are killed or growth of the host cells is reduced, thereby reducing the proportion of the host cells of the second bacterial species and altering the relative ratio of the first and second bacterial species in the mixed population of bacteria; and wherein the host cells of the second bacterial species are killed by at least 1000-fold or growth of the host cells of the second bacterial species is reduced by at least 1000-fold, and wherein the first bacterial species is not killed or growth of first bacterial species is not reduced.

Claim 63-91 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 63, 117-123, 127-129, 132-134, 136-137, 140, 143-151, 153-157, 163, 166, 168-171 and 174-187 of copending Application No. 15/478,912. Although the claims at issue are not identical, they are not patentably distinct from each other because the subject matter of claims 63-91 of the instant application is also encompassed by claims 63, 117-123, 127-129, 132-134, 136-137, 140, 143-151, 153-157, 163, 166, 168-171 and 174-187 of copending Application No. 15/478,912, including a method of modifying a mixed population of bacteria, wherein the mixed population of bacteria comprises cells of a first bacterial species and host cells of a second bacterial species, and wherein the second bacterial species is a different species than the first bacterial species, the method comprising: (a). | contacting the mixed population of bacteria with a plurality of vectors comprising a first nucleic acid sequence encoding a Cas nuclease and a second nucleic acid sequence for producing a host modifying crRNA (HM-crRNA), and (b). expressing the Cas nuclease and the HM-crRNA in the host cells, wherein the HM-crRNA is operable with the Cas nuclease in the host cells, wherein the second nucleic acid sequence and the Cas nuclease are comprised by a HM-CRISPR/Cas system and wherein the HM-crRNA comprises a nucleic acid sequence that is capable of hybridizing to a target sequence in the host cells to guide the Cas nuclease to modify the target sequence in the host cells of the second bacterial species; whereby the host cells of the second bacterial species are killed or growth of the host cells is reduced, thereby reducing the proportion of the host cells of the second bacterial species and altering the relative ratio of the first and second bacterial species in the mixed population of bacteria; and wherein the host cells of the second bacterial species are killed by at least 1000-fold or growth of the host cells of the second bacterial species is reduced by at least 1000-fold, and wherein the first bacterial species is not killed or growth of first bacterial species is not reduced.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claim 63, 67-75 and 77-91 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 4-6, 8, 11-12, 15-24, 28-35 of copending Application No. 15/862,527. Although the claims at issue are not identical, they are not patentably distinct from each other because the subject matter of claims 63, 67-75 and 77-91 of the instant application is also encompassed by claims 1, 4-6, 8, 11-12, 15-24, 28-35 of copending Application No. 15/862,527, including a method of modifying a mixed population of bacteria, wherein the mixed population of bacteria comprises cells of a first bacterial species and host cells of a second bacterial species, and wherein the second bacterial species is a different species than the first bacterial species, the method comprising: (a). | contacting the mixed population of bacteria with a plurality of vectors comprising a first nucleic acid sequence encoding a Cas nuclease and a second nucleic acid sequence for producing a host modifying crRNA (HM-crRNA), and (b). expressing the Cas nuclease and the HM-crRNA in the host cells, wherein the HM-crRNA is operable with the Cas nuclease in the host cells, wherein the second nucleic acid sequence and the Cas nuclease are comprised by a HM-CRISPR/Cas system and wherein the HM-crRNA comprises a nucleic acid sequence that is capable of hybridizing to a target sequence in the host cells to guide the Cas nuclease to modify the target sequence in the host cells of the second bacterial species; whereby the host cells of the second bacterial species are killed or growth of the host cells is reduced, thereby reducing the proportion of the host cells of the second bacterial species and altering the relative ratio of the first and second bacterial species in the mixed population of bacteria; and wherein the host cells of the second bacterial species are killed by at least 1000-fold or growth of the host cells of the second bacterial species is reduced by at least 1000-fold, and wherein the first bacterial species is not killed or growth of first bacterial species is not reduced.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claim 63-91 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 63-81 of copending Application No. 17/392,827. Although the claims at issue are not identical, they are not patentably distinct from each other because the subject matter of claims 63-91 of the instant application is also encompassed by claims 63-81 of copending Application No. 17/392,827, including a method of modifying a mixed population of bacteria, wherein the mixed population of bacteria comprises cells of a first bacterial species and host cells of a second bacterial species, and wherein the second bacterial species is a different species than the first bacterial species, the method comprising: (a). | contacting the mixed population of bacteria with a plurality of vectors comprising a first nucleic acid sequence encoding a Cas nuclease and a second nucleic acid sequence for producing a host modifying crRNA (HM-crRNA), and (b). expressing the Cas nuclease and the HM-crRNA in the host cells, wherein the HM-crRNA is operable with the Cas nuclease in the host cells, wherein the second nucleic acid sequence and the Cas nuclease are comprised by a HM-CRISPR/Cas system and wherein the HM-crRNA comprises a nucleic acid sequence that is capable of hybridizing to a target sequence in the host cells to guide the Cas nuclease to modify the target sequence in the host cells of the second bacterial species; whereby the host cells of the second bacterial species are killed or growth of the host cells is reduced, thereby reducing the proportion of the host cells of the second bacterial species and altering the relative ratio of the first and second bacterial species in the mixed population of bacteria; and wherein the host cells of the second bacterial species are killed by at least 1000-fold or growth of the host cells of the second bacterial species is reduced by at least 1000-fold, and wherein the first bacterial species is not killed or growth of first bacterial species is not reduced..
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTONIO GALISTEO GONZALEZ whose telephone number is (571)270-1010. The examiner can normally be reached M-F 7:00am-4:30pm PST, out every other Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mindy Brown can be reached on (571) 272-2813. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANTONIO GALISTEO GONZALEZ/Primary Examiner, Art Unit 1636